Opinion issued July 22, 2021




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-20-00730-CV
                           ———————————
IN RE FELEXSON KASEGWE AND LANDSTAR RANGER, INC., Relators



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relators, Felexson Kasegwe and Landstar Ranger, Inc., have filed an

unopposed motion to dismiss this original proceeding for writ of mandamus.1

Relators aver that their mandamus petition is moot because the trial court recently




1
      The underlying case is Enrique Rodriguez v. Felexson Kasegwe, Noah Allen,
      Landstar, Inc., and VM Readymix, LLC, cause number 2019-56215, pending in the
      157th District Court of Harris County, Texas, the Honorable Tanya Garrison
      presiding.
signed an order granting reconsideration and vacating the challenged order.

Accordingly, we grant the motion and dismiss this original proceeding.

                                    PER CURIAM

Panel consists of Chief Justice Radack and Justices Landau and Countiss.




                                        2